Cook, J.,
concurring in judgment. R.C. 2151.421 does not expressly impose liability upon a political subdivision or its employee, within the meaning of R.C. 2744.02(B)(5) and 2744.03(A)(6)(c), for failure to investigate reports of child abuse. I therefore join the syllabus and judgment of the majority. While doing so, I continue to adhere to the views expressed in my dissenting opinion in Campbell v. Burton (2001), 92 Ohio St.3d 336, 750 N.E.2d 539.
Moyer, C.J., and Lundberg Stratton, J., concur in the foregoing opinion.